UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7284



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


RAOUL LAFOND,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Winston-Salem. William L. Osteen,
District Judge. (CR-96-212)


Submitted:   September 16, 2004           Decided:   September 24, 2004


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raoul Lafond, Appellant Pro Se. Clifton Thomas Barrett, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Raoul Lafond appeals the district court’s order denying

his motion for reconsideration of the court’s denial of his motion

to disclose grand jury transcripts.   We have reviewed the record

and find no reversible error.    Accordingly, we affirm for the

reasons stated by the district court. See United States v. Lafond,

No. CR-96-212 (M.D.N.C. July 12, 2004).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         AFFIRMED




                              - 2 -